Citation Nr: 0924950	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial or staged compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this rating decision, the RO granted 
service connection for bilateral hearing loss, assigning a 
noncompensable (0 percent) rating.  The Veteran's 
disagreement with the rating assigned led to this appeal.

The Veteran also contends, in essence, that he is entitled to 
hearing aids.  This matter is referred to the RO for any 
indicated action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran had hearing loss in the right ear with a 
Roman numeral designation of II and hearing loss in the left 
ear with a Roman numeral designation of I. 


CONCLUSION OF LAW

The criteria for an initial or staged compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued an April 2008 VCAA notification 
letter.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a) for this appeal originating from a claim for 
service connection.  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, this letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2008 VCAA letter was issued prior to the May 2008 rating 
decision on appeal.  VCAA notice, therefore, was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
private and VA treatment records; the latter includes an 
April 2008 VA audiological examination.  Although cognizant 
that the examiner did not review the claims file, as the 
instant decision is based on the audiometric testing and the 
description of the effect of the disability on the Veteran's 
life in recent years, the Board finds that the lack of claims 
file review was not prejudicial to this appeal.  Further, 
although the Veteran wrote in his notice of disagreement, in 
essence, that the records from his private clinician more 
accurately described his disability, he did not provide a 
basis for this contention.  Thus, the Board cannot find a 
basis for finding that the April 2008 VA examination of 
record did not accurately record the severity of the hearing 
loss disability.  It is also pertinent to note that, with 
respect to claims for increased ratings for hearing loss, 
disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  Therefore, 
the Board finds that the VA examination of record is adequate 
for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial noncompensable 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

The Veteran contends that his hearing loss disability 
warrants a compensable rating.  He asserts that he turns his 
TV to a loud level and his wife complains about this.  He has 
also written that he has difficulty understanding his wife 
and others, having to ask people to speak up and repeat what 
they said.  He requested re-evaluation of the hearing tests 
that were in the claims file.  As discussed in the 
introduction, he has indicated that he did not understand why 
his private clinician indicated he needed hearing aids and VA 
has informed him that he did not need hearing aids.  

The claims file contains a February 2008 private audiological 
evaluation.  The clinician wrote that the Veteran reported an 
increased difficulty in understanding speech over the last 
several years.  The record also contains audiometric testing 
results and "unaided recognition" testing results.  After 
review of this report, the Board finds that it is not 
adequate for rating purposes because the graph that was 
provided was not accompanied by numerical results.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471 (1995).  Moreover, there is no 
indication that the speech recognition scores were obtained 
using the Maryland CNC test.  38 C.F.R. § 3.385.  Therefore, 
the Board is precluded from considering the results of this 
examination.   

The Veteran underwent a VA examination in April 2008.  The 
examiner documented that the situations of greatest 
difficulty were using the phone, TV, and soft voices.  

In this examination, the puretone thresholds were recorded as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
10
35
50
65
LEFT
10
40
45
60

Thus, the average threshold in the right ear was 40 in the 
right ear and 39 in the left ear.  The Veteran had Maryland 
CNC test scores of 84 percent in the right ear and 96 percent 
in the left ear.

Analysis

The claims file contains one examination adequate for rating 
purposes.  See 38 C.F.R. § 4.85(a).  The testing results 
contained in this April 2008 VA examination do not show that 
the Veteran has an exceptional pattern of hearing impairment 
as defined by 38 C.F.R. § 4.86.  Therefore, only Tables VI 
and VII are applicable. 

Using the audiological testing results from the April 2008 
examination and Table VI, located in 38 C.F.R. § 4.85, the 
Veteran's hearing had a numeric designation of II in the 
right ear and I in the left ear.  Under Table VII, also 
located in 38 C.F.R. § 4.85, the numeric designation of II 
and I intersect at a point that indicates a 0 
(noncompensable) percent rating.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, based upon the 
audiological examination results of record, the Veteran's 
hearing loss is simply not of sufficient severity to warrant 
a schedular compensable rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra-schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

In this regard, the examiner recorded in the April 2008 VA 
examination report that the greatest difficulty was in using 
the phone, TV, and soft voices.  Further, the Veteran has 
written regarding the functional impact of the hearing 
impairment.  There is no indication that the Veteran is 
currently employed or seeking employment.

Therefore, as the record contains evidence of functional 
impairment, the Board finds there is no prejudice that 
results to the Veteran in that the functional effects of his 
hearing loss disability are adequately addressed by the 
remainder of the record.  That is, the record contains a full 
description by the Veteran of the functional impact.  Thus, 
the evidence of record is sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

Regarding extra-schedular consideration, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the 
Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether the Veteran raised them or not, including 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not asserted, and there is no 
other evidence, that bilateral hearing loss has caused marked 
interference with employment or frequent hospitalization.  
The Veteran is 83 years old; there is no indication that he 
is currently employed.  The criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for an initial or staged compensable rating 
for bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).



ORDER

Entitlement to an initial or staged compensable rating for 
bilateral hearing loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


